          Case
           Case1:19-cv-00230-LJL
                1:19-cv-00230-LJL Document
                                   Document118-3 Filed03/23/21
                                            119 Filed  03/23/21 Page
                                                                 Page11ofof22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JIAJIA LUO, Individually and on Behalf of All
Others Similarly Situated,
                                 Plaintiffs,

                vs.                                     No. 1:19-cv-00230-LJL

 SOGOU INC., SOHU.COM INC., TENCENT
 HOLDINGS LIMITED, XIAOCHUAN WANG,
 CHARLES (CHAOYANG) ZHANG, YUXIN
 REN, JOANNA (YANFENG) LU, BIN GAO,
 JOSEPH CHEN, JANICE LEE, JAMES
 (XIUFENG) DENG, CHI PING MARTIN LAU,
 DONALD J. PUGLISI, J.P. MORGAN
 SECURITIES LLC, CREDIT SUISSE
 SECURITIES (USA) LLC, GOLDMAN SACHS
 (ASIA) L.L.C., and CHINA INTERNATIONAL
 CAPITAL CORPORATION HONG KONG
 SECURITIES LTD.,
                               Defendants.




                                     ORDER

         WHEREAS:

         A.      By Order dated December 10, 2020 (Dkt. No. 102), the Court granted preliminary

approval to this Class Action Settlement, instructing Lead Counsel for Lead Plaintiffs to engage

claims administrator Strategic Claims Services (“Strategic Claims”), among other things, to

transmit a Postcard Notice to potential Settlement Class Members and to nominees for potential

beneficial owners; and

         B.      By Supplemental Declaration dated March 22, 2021, Strategic Claims informed the

Court that it had transmitted a nominee letter to Apex Clearing (“Apex”) on December 24, 2020,

seeking names and addresses of potential Settlement Class Members, following up on the nominee

letter to Apex twice in January 2021 and once in February 2021; and




{00403124;1 }
          Case
           Case1:19-cv-00230-LJL
                1:19-cv-00230-LJL Document
                                   Document118-3 Filed03/23/21
                                            119 Filed  03/23/21 Page
                                                                 Page22ofof22




         C.     According to Strategic Claims, on March 18, 2021, 14 days after the deadline for

requests for exclusion or objection and two days before the deadline for potential Settlement Class

Members to submit proofs of claim, Apex transmitted to Strategic a list of 5,027 names of potential

Settlement Class Members,

         NOW THEREFORE, THIS COURT ORDERS AS FOLLOWS:

         1.     The deadlines for request for exclusion from the Settlement Class, objections to the

Settlement, and filing of proofs of claim are extended to April 30, 2021 only for the 5,027 potential

Settlement Class Members that Apex identified on March 18, 2021 to Strategic Claims.

         2.     The revised Postcard Notice is approved.

         3.     Strategic Claims shall print and mail the revised Postcard Notice only to the 5,027

names Apex transmitted on March 18, 2021 to Strategic Claims.

         4.     The Final Approval Hearing the Court had set for March 25, 2021 is postponed

until Friday, May 21, 2021 at 3:00 p.m., but shall still convene via teleconference.

         5.     Strategic Claims shall upload a notification to its website, informing all potential

Settlement Class Members of the new Final Approval Hearing date and time.

DATED this 23
           ____ day of March, 2021



                                                         BY THE COURT:



                                                         HON. LEWIS J. LIMAN
                                                         UNITED STATES DISTRICT JUDGE




{00403124;1 }                                   -2-
